DETAILED ACTION
Allowable Subject Matter
Claims 9 and 10 allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 9 includes limitations directed towards the track of clips extends an entire length of the slot within the slotted tubing.  These limitations when viewed in combination with the limitations of claim 1 are seen to render a proper finding of prima facie obviousness too tenuous over the cited art of record.
Claim 10 is found to contain allowable subject matter based on its dependency to claim 9 as indicated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-11, 13-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruder in view of Caruso ‘059 (Caruso) and Vargas.  Ruder discloses a circular “roundnet” 1 comprising a plurality of legs 30 of any number, (Col. 4, ¶3); a plurality of tubing 20 of any number, (Col. 3, ¶4); clips 70, 80; and an elastic net .
Ruder discloses the claimed device with the exception of attaching the clips via a slot and disposing multiple clips on a track in the slot.  With regard to the slot it is known in the art as disclosed by Caruso to provide a polygonal slot 44 on sports equipment tubing to attach clips therein to connect a net (Col. 6, ¶2).  Figure 1 of Ruder shows a net elastically extending to attach to a plurality of track of clips around the perimeter of the roundnet.  It is known in the art to attach multiple clips 34, 60 to a track for the 
With regard to claims 2, note Ruder’s ball 50.  
Concerning claim 5, Ruder does not disclose oval tubing so the leg sockets 180 are not oval.  However, it is known with such sports net frames to use oval tubing as disclosed by Caruso at Fig. 7.  The combination would allow for a plurality of legs to be fixedly attached to any of the plurality of slotted tubing.  It would have been obvious to one of ordinary skill in the art to have formed Ruder’s leg sockets as ovals if it was desired to use such oval tubing for the frame.
Regarding claim 6, Ruder does not disclose polygonal tubing so the leg sockets 180 are not polygonal.  However, it is known with such sports net frames to use polygonal tubing as disclosed by Caruso at Fig. 6.  The combination would allow for a plurality of legs to be fixedly attached to any of the plurality of slotted tubing.  It would have been obvious to one of ordinary skill in the art to have formed Ruder’s leg sockets as polygons if it was desired to use such polygonal tubing for the frame.
Regarding claim 7, Ruder does not disclose asymetrical tubing so the leg sockets 180 are not asymetrical.  However, it is known with such sports net frames to use asymetrical tubing as disclosed by Caruso at Figs. 6-8.  The combination would allow 
With regard to claim 8, Ruder’s tubing is attached by friction with element 25 to the legs 30 at openings 180.
Concerning claims 10 and 11, inherently at least one track of clips would be necessary for each of Ruder’s tubing sections 20.  Regarding the number of clips on such a track section, absent a showing of unexpected results the number of clips on a given track of clips would obviously have been up to the ordinarily skilled artisan depending on the strength desired in the net/frame connection.  Considering that the applicant has not challenged the examiner taking official notice for claims 14 and 15, such is considered admitted prior art.
With regard to claims 14 and 15, the examiner takes official notice that extrusion molding and injection molding are commonly known molding techniques.  It would have been obvious to one of ordinary skill in the art to have used either to form elements of the Ruder/Caruso/Vargas device depending on which technique was deemed most cost effective.  Considering that the applicant has not challenged the examiner taking official notice for claims 14 and 15, such is considered admitted prior art.
Regarding claim 19, Ruder teaches a roundnet game See Abstract, comprising: a plurality of legs attached to a plurality of tubing forming a roundnet perimeter See Figure 1 noting item 30; a net See item 10 – Elastic Netting, wherein the net is attachable to the plurality of clips See Figure 1 noting the net 10 attached to the clips 70 - Clamps, Ruder also teaches a unitary clip wherein making the clips and the track unitary construction is considered an obvious matter of design choice to one of ordinary skill in the art.  Reference In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). and wherein the net forms a playing surface of the roundnet See Figure 1 which shows the net as a playing surface.  See 4:32-39 which speaks of the net as the playing surface; and a ball for bouncing off the playing surface See Figure 1 noting item 50.  Ruder may be silent with regards to slotted tubing, a plurality of clips configured for insertion into any of the plurality of the slotted tubing; Caruso teaches slotted tubing See Figure 3 noting the tubing 20 or bars which includes the slot 44 or channel and clips See Figure 3 noting item 78 which is a fastener and analogous to a clip which insert into the slotted tubing As shown in Figure 3 the 78 fastener inserts into the slotted tubing and Vargas teaches clips which are configured to hold a net attached to tubing.  See Figures 1, 7, 4 and 8 which show clips such as 60 holding netting 64 which is attached to the tubing 50.  As such, Ruder teaches the basics of the instant invention while the modification with Caruso teaches tubing which is slotted with a fastener being attached to the slotted tubing wherein Varagas teaches that such fasteners or clips can be used to support tubing.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ruder to include the teaching of Caruso to provide a channel that is capable of receiving the perimeter rope of a sports goal net which can be removably secured thereto with clips or fasteners that engage the channel (See 
	Regarding claim 20, Caruso teaches a component of a roundnet game comprising: a tube with at least one slot; and a track of clips configured for insertion into any of the plurality of the slotted tubing.  Caruso also teaches a track (Figure 4 noting item 82).  See Figure 3 noting the tubing 20 or bars which includes the slot 44 or channel, see item 78 which is a fastener and analogous to a clip wherein the 78 fastener inserts into the slotted tubing.  See item 82 which is a space element for the clips and inserted into the slot 44.  Ruder teaches a tube attachable to a leg to form a round net perimeter (See Figure 1 noting item 3 and the legs 30) and a unitary clip (See Figure 5 noting item 70).  With regards to the track and clips being unitary, reference In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such, a unitary track of clips is considered an obvious engineering choice to one of ordinary skill in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Caruso ‘235.  Claim 12 is made obvious for the reasons explained in the claim 1 rejection with the exception of the oval shaped slot.  However, as disclosed by Caruso ‘235 at Col. 4, ¶4, various shapes may be used for such slots or “channels.”  It would have been obvious to one of ordinary skill in the art to have used whatever shape was desired depending on the shape of the track clip one wished to fit into the slot.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Campanaro et al. (Campanaro).  Claim 17 is made obvious for the reasons explained in the claim 1 rejection with the exception of the polygonal perimeter.  However, as disclosed by Campanaro at ¶15 the perimeter of such devices may be polygonal as well as circular.  It would have been obvious to one of ordinary skill in the art to have shaped Ruder’s perimeter as a polygon as well if such a shape was desired for a particular game.

Response to Arguments
	The applicant’s arguments filed 11/13/2020 argue for the patentability of the newly amended claim limitations.  Reference the notice of allowable subject matter and the modified rejections supra for as to how the examiner views these limitations as being met by the cited prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711